Jones v Burrell (2016 NY Slip Op 01154)





Jones v Burrell


2016 NY Slip Op 01154


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-04638
 (Index No. 50647/11)

[*1]Craig Jones, appellant,
v Brenton L. Burrell, also known as Devan Burrell, defendant, Double D Development, LLC, respondent.


Paul G. Gargiulo, White Plains, NY, for appellant.
Steven I. Lubowitz, Scarsdale, NY (Susan I. Lubowitz of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Giacomo, J.), dated April 3, 2014, as granted the motion of the defendant Double D Development, LLC, for summary judgment dismissing the amended complaint insofar as asserted against it.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the motion of the defendant Double D Development, LLC (hereinafter Double D), for summary judgment dismissing the amended complaint insofar as asserted against it. The only cause of action asserted against Double D in the amended complaint is a common-law negligence cause of action to recover damages for injuries caused by a domestic animal. Since New York does not recognize such a cause of action, aside from the limited exception set forth in Hastings v Sauve (21 NY3d 122, 125-126) regarding a farm animal that strays from the place where it is kept (see Carey v Schwab, 122 AD3d 1142, 1143-1145), which is not at issue here, Double D established its prima facie entitlement to judgment as a matter of law dismissing the amended complaint insofar as asserted against it (see generally Sareyani-Coffey v McAleer, 112 AD3d 907, 909; Roche v Bryant, 81 AD3d 707, 708). In opposition to this prima facie showing, the plaintiff failed to raise a triable issue of fact.
The plaintiff's remaining contentions are not properly before this Court or without merit.
BALKIN, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court